Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 10/19/2021.

	The status of the claims is as follows:
		Claims 1-10 are herein addressed in detail below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 5, the phraseology “protrusions” is not readily understood by the Examiner.  Exactly why did the applicant underline the “s”?  In claim1, lines 19 and 21, the applicant recites “a main logic control” and “said main control logic”, are these one in the same?  Throughout later in the claim(s), the applicant further recites “the main logic control”.  Are these the same as above also?  In claim 1, line 27, it appears that –a—should be inserted before “storage”.  In claim 1, line 30, it appears that –a—should be inserted before “position”.  In claim 1, line 30, it appears that “in between” should be –between an open and closed position--.  In claim 2, line 2, it appears that “device” should be –devices--.  In claim 6, line 1, it appears that “said electronic sensor” should be –said electronic position sensors—but the phraseology in claim 6, lines 1-2, “said electronic sensor senses one disposed along said reaction fin” appears awkward and indefinite.  Clarification is requested since the language is not readily understood by the Examiner.  In claim 8, the applicant states “at least two guide members” but refers “guide members in claim 1 line 13; thus, there are already at least two guide members per se.  Clarification is requested.

Depending on the applicant’s amendments, claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634